Citation Nr: 9914580	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a cystic mass of 
the left thigh with postoperative varicosities, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for a 
compensable evaluation for a cystic mass of the left 
posterior thigh.  The veteran, who had active service from 
May 1985 to January 1988, appealed that decision, which has 
been referred to the Board for appellate review.

In September 1998, during the pendency of this appeal, the RO 
increased the veteran's evaluation for her cystic mass of the 
left thigh with postoperative varicosities to 20 percent, 
effective as of April 1996.  Inasmuch as the grant of the 20 
percent evaluation is not the maximum benefit under the 
rating schedule, the claim for an increased evaluation for 
this disability remains in controversy and is still a viable 
issue for appellate consideration by the Board.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The rating decision on appeal also denied the veteran's claim 
for a temporary total evaluation for a period of 
convalescence under 38 C.F.R. § 4.30 (1998).  However, the 
September 1998 rating decision granted a temporary total 
evaluation for a period of convalescence for the period from 
August 22, 1996, to September 30, 1996.  Following the 
termination of the total evaluation, the 20 percent 
evaluation has since remained in effect.


FINDING OF FACT

The veteran's cystic mass of the left thigh with 
postoperative varicosities currently is manifested by a 
tender scar measuring 15 centimeters in length, as well as 
varicose veins which are not productive of edema, superficial 
veins above and below the knee with involvement of the long 
saphenous vein, ranging over 2 centimeters in diameter, 
marked distortion and sacculation with edema, or episodes of 
ulceration.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
cystic mass of the left thigh with postoperative varicosities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.104, 4.118, Diagnostic Codes 7120, 
7819 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

VA outpatient treatment reports dated from April to September 
1996 show that the veteran was seen for a cystic mass of the 
left thigh.  The veteran was initially seen for this 
condition in April 1996.  The veteran was then evaluated for 
excision of this mass in June 1996.  An MRI taken in August 
1996 revealed no evidence of flow in the left lateral thigh 
fluid connection.  The veteran underwent resection of the 
lipoma later that same month, which was complicated by a 
seroma and was treated with multiple drainages.  No malignant 
tumor was identified.  Follow-up evaluation noted that the 
veteran's scar was healing well, with questionable fluid from 
the incision.  When seen in September 1996, a well-healed 
scar measuring 10 centimeters in length was observed along 
the lateral aspect of the left thigh.  There was no erythema 
and only minimal tenderness shown.  The drain was removed.

In December 1997, the veteran testified before a hearing 
officer at the RO as to the severity of her service-connected 
cystic mass of the left thigh with postoperative 
varicosities.  The veteran stated that the scar on her left 
thigh was repugnant and embarrassing.  As a result, she would 
not wear shorts, short dresses, short skirts, or any other 
kind of clothing which would reveal the scar.  She also 
described the scar as painful and tender, which made it 
difficult to wear stretch pants or other clothes that would 
create friction.  She stated that she could only wear baggy 
pants such as jeans and sweatpants.  She indicated that she 
had missed approximately two months of work at her current 
job as a dental technician due to her cystic mass.  According 
to the veteran, the physician who removed the cyst indicated 
that he was unable to get the whole mass and therefore wanted 
to perform a liposuction-type procedure.  Finally, the 
veteran related that the cyst had been getting larger during 
the prior six months and was extending down her left leg. 

In connection with this appeal, the veteran was afforded two 
VA examinations in May 1998 to determine that nature and 
severity of her cystic mass of the left thigh with 
postoperative varicosities.  During her scar examination, the 
scar on the posterior aspect of the left thigh was noted to 
be 15 centimeters in length and depressed by approximately 1 
millimeter.  Some tenderness of the lipoma was present, but 
there was no adherence or abnormal texture.  No ulceration or 
breakdown of the skin was observed.  There also was no edema, 
inflammation, keloid formation or underlying tissue loss.  
The scar was described as pink, white and paler than the 
adjacent areas of the skin.  The examiner commented that the 
veteran had a recurrent lipoma on her left posterior thigh 
which was quite large, as well as disfiguring varicose veins 
in that area. 

During her skin examination, the veteran stated that the 
large lipoma was tender when pressure was applied, and that 
it interfered with her ability to sit.  There was a mass 
measuring 10 centimeters in diameter located in the left 
posterior thigh, with extensions which wrapped around both 
medially and laterally.  No ulceration, exfoliation or 
crusting was present.  There were also no associated system 
or nervous manifestations.  Color photographs of the 
veteran's scar and varicose veins are included in this 
examination report. 

Based on the foregoing, in September 1998, the  hearing 
officer granted an increased evaluation to 20 percent for the 
veteran's cystic mass of the left thigh with postoperative 
varicosities, effective as of April 1996.  In granting this 
increased evaluation, the hearing officer rated the veteran's 
disability under Diagnostic Code 7120 for varicose veins.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The veteran's service-connected cystic mass of the left thigh 
was initially evaluated as noncompensably disabling under 
Diagnostic Code 7819.  See 38 C.F.R. § 4.118.  This Code 
provides that new benign skin growths should be rated as 
"scars, disfigurement, etc."  The rating schedule provides 
that scars not located on the head, face, or neck, and not 
the result of a burn, warrant a 10 percent evaluation if they 
are superficial, poorly nourished, with repeated ulceration 
(Diagnostic Code 7803), or superficial, tender, and painful 
on objective demonstration (Diagnostic Code 7804).  
Otherwise, a scar will be rated under Diagnostic Code 7805, 
based on the limitation of function of the anatomical part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1998).

In this case, the evidence does not show that the veteran's 
cystic mass of the left thigh with postoperative varicosities 
warrants an evaluation in excess of the currently assigned 20 
percent under any of the above provisions which pertain to 
scars.  The Board notes that Diagnostic Codes 7803 and 7804 
do not provide an evaluation in excess of 20 percent.  In 
addition, while Diagnostic Code 7805 may provide an 
evaluation in excess of 20 percent based on limitation of 
function of the anatomical part affected, no such limitation 
of function of the veteran's left thigh has been shown to 
warrant an increased evaluation.

The December 1998 rating decision, however, evaluated this 
condition as 20 percent disabling under Diagnostic Code 7120 
for the veteran's postoperative varicosities.  By regulatory 
amendment, effective from January 12, 1998, substantive 
changes were made to the schedular criteria for evaluating 
diseases of the arteries and veins, previously set forth in 
38 C.F.R. § 4.104, Diagnostic Code 7120 (1998).  See 62 Fed. 
Reg. 65207-65244 (January 12, 1998).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent contrary intent. See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991). 

To give the veteran every consideration with respect to the 
instant appeal, the Board will consider the claim in light of 
both the former and revised criteria to determine the proper 
evaluation for the veteran's cystic mass of the left thigh 
with postoperative varicosities.  The Board points out, 
however, that the effective date rule established by 
38 U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Accordingly, the Board will apply the revised 
criteria under Diagnostic Code 7120 only to the evidence 
since January 12, 1998, the date the new criteria came into 
effect.

Prior to January 12, 1998, varicose veins were evaluated 
using criteria from the general rating formula for diseases 
of the arteries and veins.  Under this formula, a 20 percent 
evaluation was assigned for unilateral varicose veins that 
were moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous vein, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, and with no 
involvement of the deep circulation.  A 40 percent evaluation 
was assigned for unilateral varicose veins that were severe, 
involving superficial veins above and below the knee with 
involvement of the long saphenous vein, ranging over 2 
centimeters in diameter, marked distortion and sacculation 
with edema and episodes of ulceration, and no involvement of 
the deep circulation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1998).

Under the revised criteria, a 20 percent evaluation is 
assigned for persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent evaluation is assigned 
for persistent edema and stasis pigmentation or eczema, with 
or without intermittent ulceration.  A 60 percent evaluation 
is assigned for persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  
See 38 C.F.R. § 4.104, Diagnostic Code 7120 (effective 
January 12, 1998).

Applying the above criteria to the facts of this case, the 
Board concludes that the veteran's symptomatology does not 
meet the criteria for a rating in excess of 20 percent under 
either set of criteria for rating varicose veins.  The 
photographs associated with the recent VA examination report 
reveal superficial veins both above and below her left knee.  
However, there is no involvement of the long saphenous vein 
ranging over 2 centimeters in length, nor is there evidence 
of any deep circulation involvement or marked distortion and 
sacculation with edema and episodes of ulceration.  Thus, the 
criteria for a 40 percent rating under the former criteria 
have not been met.  Likewise, the application of the revised 
criteria to the evidence of record since January 12, 1998, 
also does not warrant an evaluation in excess of 20 percent.  
Although the evidence shows that the veteran's left thigh is 
manifested by some discoloration, there is no evidence of any 
subcutaneous induration or persistent edema or eczema.  Based 
on these findings, the Board concludes that the preponderance 
of the evidence is against an evaluation in excess of 20 
percent for the veteran's cystic mass of the left thigh with 
postoperative varicosities.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine need not be considered.  See 
Gilbert, 1 Vet. App. at 55-56.

The above decision is based on the applicable provisions of 
the VA's Schedule for Rating Disabilities, and the only other 
possibility for a higher rating is on an extra-schedular 
basis.  However, the Board finds that the evidence of record 
does not present an "exceptional or unusual" disability 
picture so as to render impractical the application of the 
regular rating schedule standards and to warrant assignment 
of an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  In this regard, there is no indication that the 
veteran's service-connected cystic mass of the left thigh 
with postoperative varicosities has markedly interfered with 
her earning capacity or employment status (i.e., beyond that 
interference contemplated by the assigned evaluation), has 
necessitated frequent periods of hospitalization, or 
otherwise has rendered impractical the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 20 percent for a cystic mass of 
the left thigh with postoperative varicosities is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

